         Case 18-35672 Document 1289 Filed in TXSB on 02/05/19 Page 1 of 33



                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION                                                                      ENTERED
                                                                                                                            02/05/2019


In re:                                                               Chapter 11

Westmoreland Coal Company, et al.,1                                  Case No. 18-35672 (DRJ)

                                       Debtors.                      (Jointly Administered)


               ORDER APPROVING JOINT EXPEDITED MOTION OF
               THE WLB DEBTORS AND THE WMLP DEBTORS FOR
      ENTRY OF AN ORDER (I) APPROVING THE SALE OF (A) SUBSTANTIALLY
    ALL OF THE ASSETS OF OXFORD MINING COMPANY, LLC, AND CERTAIN OF
    ITS SUBSIDIARIES AND (B) THE BUCKINGHAM MINE (II) AUTHORIZING THE
        ASSUMPTION AND ASSIGNMENT OF EXECUTORY CONTRACTS AND
      UNEXPIRED LEASES IN CONNECTION THEREWITH AND (III) GRANTING
    RELATED RELIEF, INCLUDING APPROVAL OF THE RELATED SALE PROCESS

         Upon the joint motion (the "Joint Sale Motion")2 [Docket No. 1116] dated

January 22, 2019, of Westmoreland Coal Company and certain of its affiliates (the "WLB

Debtors") and Westmoreland Resource Partners, LP ("WMLP") and WMLP's direct and indirect

subsidiaries (collectively, with WMLP, the "WMLP Debtors" and, the WMLP Debtors, together

with the WLB Debtors, the "Debtors"), as debtors and debtors-in-possession of their respective

bankruptcy cases, pursuant to sections 105(a), 363, 365 and 503(b) of chapter 11 of title 11 of the

United States Code (the "Bankruptcy Code"), Rules 2002, 6004, 6006 and 9014 of the Federal

Rules of Bankruptcy Procedure (the "Bankruptcy Rules") and Rule 5 and Exhibit C of the United

                                                                 
1
                Due to the large number of debtors in these chapter 11 cases, for which joint administration has been
                granted, a complete list of the debtors and the last four digits of their tax identification, registration or like
                numbers is not provided herein. A complete list of such information may be obtained on the website of the
                Debtors' claims and noticing agent in these chapter 11 cases at www.donlinrecano.com/westmoreland.
                Westmoreland Coal Company's service address for the purposes of these chapter 11 cases is 9540 South
                Maroon Circle, Suite 300, Englewood, Colorado 80112.
2
         Capitalized terms used, but not defined, herein have the meaning ascribed to them in the Joint Sale Motion
         or the APAs (as defined herein), as applicable. This order shall be deemed to incorporate any findings of
         fact and conclusions of law made on the record at the Sale Hearing (as defined herein) pursuant to Fed. R.
         Bankr. P. 7052.


NAI‐1506300228v7  
        Case 18-35672 Document 1289 Filed in TXSB on 02/05/19 Page 2 of 33



States Bankruptcy Court for the Southern District of Texas Procedures for Complex Chapter 11

Cases (the "Complex Case Procedures"), for, among other things, (i) approval of the sales of

(a) substantially all of the assets of Debtor Oxford Mining Company, LLC and the assets of each

of its subsidiaries other than the assets of Debtor Westmoreland Kemmerer Fee Coal Holdings,

LLC (Debtor Oxford Mining Company, LLC and each of its subsidiaries other than Debtor

Westmoreland Kemmerer Fee Coal Holdings, LLC are referred to herein as the "Oxford

Sellers"), including certain executory contracts and unexpired leases (collectively, the "Oxford

Assets"), and (b) substantially all of the assets of Debtor Buckingham Coal Company, LLC

(the "Buckingham Seller" and, with WCC Land Holding Company, Inc. and the Oxford Sellers,

the "Sellers") including the active thermal coal mine located in Perry County, Ohio, and all

substantially related assets including certain executory contracts and unexpired leases

(collectively, the "Buckingham Mine" and, together with the Oxford Assets, the "Assets"),

free and clear of all liens, claims (as defined in section 101(5) of the Bankruptcy Code),

encumbrances, obligations, liabilities, contractual commitments or interests of any kind or nature

except as expressly provided in the APAs (as defined below); (ii) authorization to enter into

(a) that    certain   Asset   Purchase   Agreement   (the   "New   Buckingham APA"),        dated

February 1, 2019, with CCU Coal and Construction, LLC (in its role as Purchaser under the New

Buckingham APA, the "New Buckingham Buyer"), which contemplates the sale of the

Buckingham Mine and consummation of the transaction contemplated thereby (the "Buckingham

Sale Transaction"); and (b) that certain Asset Purchase Agreement (the "Oxford APA" and,

collectively with the New Buckingham APA, the "APAs"), dated February 1, 2019, with CCU

Coal and Construction, LLC (in its role as Purchaser under the Oxford APA, the "Oxford Buyer"

and, in its combined role as the New Buckingham Buyer and the Oxford Buyer, the "Buyer"),



                                               -2-
NAI‐1506300228v7 
        Case 18-35672 Document 1289 Filed in TXSB on 02/05/19 Page 3 of 33



which contemplates the sale of the Oxford Assets, and consummation of the transaction

contemplated thereby (the "Oxford Sale Transaction" and, together with the Buckingham Sale

Transaction, the "Sale Transactions"); (iii) approval of the assumption and assignment of certain

executory contracts and unexpired leases in connection with the Sale Transactions (collectively,

such executory contracts and unexpired leases that are proposed to be assumed and assigned

pursuant to each of the APAs, the "Assigned Contracts"); (iv) approval and ratification of the

Debtors' processes utilized to solicit and consider further offers for the respective Assets

and conduct an auction, if necessary (the "Auction"), for the Assets in accordance with the terms

and conditions of the procedures used to achieve such sales (the "Bidding Procedures"), attached

as Exhibit B to the Joint Sale Motion, including, among other things, (a) the form and manner of

notice of the Auction and the Sale Hearing (defined below) and (b) the manner in which the

notice of the assignment and proposed cure amounts of the Assigned Contracts

(the "Assumption/Assignment Notice") was provided; and the Bankruptcy Court having

conducted a hearing on the Joint Sale Motion on February 4, 2019 (the "Sale Hearing"); and all

parties in interest having been heard, or having had the opportunity to be heard, regarding the

Joint Sale Motion; and the Bankruptcy Court having reviewed and considered the Joint Sale

Motion, and the arguments of counsel made, and the evidence adduced, at the Sale Hearing; and

upon the record of the Sale Hearing, and these chapter 11 cases and proceedings, and after due

deliberation thereon, and good cause appearing therefor;

IT IS HEREBY FOUND AND DETERMINED THAT:3

         A.         Jurisdiction and Venue. The Bankruptcy Court has jurisdiction over the Joint

Sale Motion and the Sale Transactions pursuant to 28 U.S.C. § 1334. This matter is a core
                                                                 
3
                Findings of fact shall be construed as conclusions of law and conclusions of law shall be construed as
                findings of fact when appropriate. See Fed. R. Bankr. P. 7052.


                                                            -3-
NAI‐1506300228v7 
        Case 18-35672 Document 1289 Filed in TXSB on 02/05/19 Page 4 of 33



proceeding pursuant to 28 U.S.C. § 157(b). Venue in this district is proper under 28 U.S.C.

§§ 1408 and 1409.

         B.         Statutory Predicates. The statutory predicates for the relief requested in the

Joint Sale Motion are sections 105, 363, 365 and 503(b) of the Bankruptcy Code, Bankruptcy

Rules 2002, 6004, 6006 and 9014, and Complex Case Procedures Rule 5 and Exhibit C.

         C.         Notice. Proper, timely, adequate and sufficient notice of the Joint Sale Motion,

including, without limitation, the Sale Transactions, the assumption and assignment of the

Assigned Contracts, the Auction, the Sale Hearing and the Bidding Procedures employed have

been provided in accordance with sections 102(1), 363 and 365 of the Bankruptcy Code,

Bankruptcy Rules 2002, 6004, 6006, 9006 and 9007 and Complex Case Procedures Rule 5 and

Exhibit C. Such notice was good and sufficient and appropriate under the circumstances.

No other or further notice of the Joint Sale Motion, including, without limitation, the Sale

Transactions, the assumption and assignment of the Assigned Contracts, the Auction, the Sale

Hearing or the Bidding Procedures, is necessary or shall be required.

         D.         An Assumption/Assignment Notice has been provided to each of the non-Debtor

counterparties to the Assigned Contracts identified on the list(s) the Debtors have filed

(including, without limitation, Exhibits 1 and 2 to Exhibit E to the Joint Sale Motion,

identifying potential Assigned Contracts under the New Buckingham APA and Oxford APA,

respectively), all as provided in the Joint Sale Motion, as demonstrated by the Affidavit of

Service filed on January 28, 2019 [Docket No. 1184].                        The service of the

Assumption/Assignment Notice was appropriate and sufficient under the circumstances, and no

further notice need be given in respect of assumption and assignment of the Assigned Contracts

or establishing Cure Costs (as defined below). Non-Debtor parties to the Assigned Contracts




                                                   -4-
NAI‐1506300228v7 
        Case 18-35672 Document 1289 Filed in TXSB on 02/05/19 Page 5 of 33



have had an adequate opportunity to object to assumption and assignment of the Assigned

Contracts and the associated Cure Costs (as defined below).

         E.         Opportunity to Object. A reasonable opportunity to object or be heard

regarding the requested relief has been afforded to all interested persons and entities.

         F.         The Bidding Procedures Were Proper. The Debtors have articulated good and

sufficient reasons for the Bankruptcy Court to enter this Order and thereby approve of the

Bidding Procedures utilized in obtaining the APAs as provided in the Joint Sale Motion.

The Bidding Procedures were reasonably designed to maximize the value of the Assets,

were fair, reasonable and appropriate under the circumstances and were in the best interest of the

Debtors' estates.

         G.         Business Justification for Sale Transactions. The Debtors have demonstrated

an adequate business justification supporting their decision to enter into the APAs, assume and

assign the Assigned Contracts and sell the Assets pursuant to the Sale Transactions. Such action

is an appropriate exercise of the Debtors' business judgment and in the best interests of the

Debtors, their estates and their creditors. Such business reasons include, but are not limited to,

the facts that (i) the Assets have been aggressively marketed and the APAs constitute the highest

or otherwise best offers for the Assets; (ii) the continued operation of the Assets and

corresponding costs will continue to deplete the Debtors' assets, so there is a good reason to

consummate the Sale Transactions; (iii) the APAs and the Sale Transactions will present the best

opportunity for the Debtors to realize the value of the Assets on a going concern basis and to

avoid decline and devaluation of the related businesses; (iv) the Bidding Procedures utilized

were designed to yield the highest or otherwise best bids for the Assets; and (v) the Debtors

engaged in good faith, arm's-length negotiations with the Buyer in order to achieve the Sale




                                                  -5-
NAI‐1506300228v7 
         Case 18-35672 Document 1289 Filed in TXSB on 02/05/19 Page 6 of 33



Transactions contemplated in the APAs. Entry of this Order and all provisions hereof is a

necessary condition precedent to the Buyer consummating the Sale Transactions.

         H.         Opportunity to Bid. The Debtors and their professionals robustly marketed the

Assets and conducted the marketing and sale process as set forth in the Joint Sale Motion.

This Auction and marketing process afforded a full and fair opportunity for any entity to make a

higher or otherwise better offer to purchase the Assets.           Based upon the record of these

proceedings, all creditors and other parties in interest and all prospective purchasers have been

afforded a reasonable and fair opportunity to bid for the Assets.

         I.         Auction. An Auction was conducted in accordance with the Bidding Procedures

and, after conclusion of the Auction, the Buyer was declared to have made the highest or

otherwise best offer. The Auction was conducted at arm's length, without collusion and in good

faith.

         J.         Highest or Otherwise Best Offer. The total consideration provided by the

Buyer for the Assets is the highest or otherwise best offer received by the Debtors. The Buyer is

the successful bidder for the Assets in accordance with the Bidding Procedures.

         K.         Good Faith Purchaser. The APAs and the Sale Transactions contemplated

thereby have been negotiated by the Debtors and the Buyer (and their respective affiliates and

representatives) in good faith, at arm's length and without collusion or fraud. The terms and

conditions of the APAs and the Sale Transactions, including the total consideration to be realized

by the Debtors pursuant to the APAs, are fair and reasonable, and the Sale Transactions are in

the best interest of the Debtors, their creditors and their estates.

         L.         The Buyer is a "good faith purchaser" entitled to the full benefits and

protections of section 363(m) of the Bankruptcy Code with respect to the sale and assignment

of the Assets and the Sale Transactions.

                                                  -6-
NAI‐1506300228v7 
        Case 18-35672 Document 1289 Filed in TXSB on 02/05/19 Page 7 of 33



         M.         The APAs were not controlled by an agreement between potential or actual

bidders within the meaning of section 363(n) of the Bankruptcy Code. The Debtors and the

Buyer have not engaged in any conduct that would cause or permit the APAs or the

consummation of the Sale Transactions to be avoided, or costs or damages to be imposed, under

section 363(n) of the Bankruptcy Code.         The Buyer is entitled to all the protections and

immunities of section 363(n) of the Bankruptcy Code.

         N.         Cause has been shown as to why this Order should not be stayed pursuant to

Bankruptcy Rules 6004(h) and 6006(d). The Buyer is not an "insider" as that term is defined in

section 101(31) of the Bankruptcy Code.

         O.         Assumption and Assignment in Best Interests. The assumption and assignment

of the Assigned Contracts by the Debtors pursuant to the terms of this Order is integral to the

APAs and is in the best interests of the Debtors, their estates and their creditors, and represents

the exercise of reasonable business judgment by the Debtors. Pursuant to section 365(f) of the

Bankruptcy Code, the Assigned Contracts shall be assigned and transferred to, and remain in full

force and effect for the benefit of, the Buyer notwithstanding any provision of the Assigned

Contracts or other restriction prohibiting their assignment or transfer.

         P.         Cure/Adequate Assurance. The Debtors have met all of the requirements of

section 365(b) of the Bankruptcy Code for each of the Assigned Contracts. The Debtors have

provided adequate assurance of cure of any default existing prior to the Closing Date under any

of the Assigned Contracts, within the meaning of section 365(b)(1) of the Bankruptcy Code.

The Buyer has provided adequate assurance of its future performance of and under the Assigned

Contracts, within the meaning of section 365(b)(1)(C) of the Bankruptcy Code (including to the

extent, if any, modified by section 365(b)(3)).




                                                  -7-
NAI‐1506300228v7 
        Case 18-35672 Document 1289 Filed in TXSB on 02/05/19 Page 8 of 33



         Q.         Free and Clear. The sale and assignment of the Assets to the Buyer will be,

as of the Closing Date, a legal, valid and effective transfer of such assets, and each such transfer

and assignment shall, upon the Closing Date, vest the Buyer with all right, title and interest of

the Debtors to the Assets free and clear of all Liens (as defined herein) and Excluded Liabilities,

with any such Liens or Excluded Liabilities to attach to the net proceeds to be received by the

Debtors in the same priority and subject to the same defenses and avoidability, if any, as were in

existence on the Closing Date. The Buyer would not enter into the APAs to acquire the Assets if

the sale of the Assets were not free and clear of all Liens and Excluded Liabilities, or if the

Buyer would, or in the future could, be liable for any such Liens or Excluded Liabilities.

         R.         Satisfaction of 363(f) Standards. The Debtors may sell and assign the Assets

free and clear of all Liens to the maximum extent permitted by law, because, with respect to each

creditor asserting a Lien, one or more of the standards set forth in sections 363(f)(1)-(5) of the

Bankruptcy Code has been satisfied.         Those holders of Liens who did not object or who

withdrew their objections to the Sale Transactions or any Assumption/Assignment Notice and

proposed Cure Costs are deemed to have consented to the Joint Sale Motion and sale and

assignment of the Assets to the Buyer pursuant to section 363(f)(2) of the Bankruptcy Code.

Those holders of Liens who did object fall within one or more of the other subsections of

Bankruptcy Code section 363(f) and are adequately protected by having their Liens, if any,

attach to the net proceeds of the Sale Transactions ultimately attributable to the Assets in which

such holders allege a Lien, in the same order of priority, with the same validity, force and effect

that such holder had prior to the Sale Transactions, and subject to any claims and defenses the

Debtors and their estates may possess with respect thereto.

         S.         No Successor Liability. The Buyer and its affiliates and their respective

predecessors, successors, assigns, members, partners, principals, directors, officers

                                                 -8-
NAI‐1506300228v7 
        Case 18-35672 Document 1289 Filed in TXSB on 02/05/19 Page 9 of 33



and shareholders (or equivalent) are not successors of the Debtors and shall have no

obligations with respect to any liabilities of the Debtors other than those liabilities expressly

assumed under or pursuant to the APAs (the "Assumed Liabilities").

         T.         The Termination Payment was Appropriate. The WMLP Debtors have

demonstrated a sound business justification for (1) approval of the termination payment of

$250,000 (the "Termination Payment") contained in Section 4.6(b) of the Asset Purchase

Agreement, dated as of January 22, 2019, by and among Sabine Pass Coal Company, LLC,

as purchaser, with Merida Natural Resources, LLC, as guarantor (together, the "Stalking

Horse"), and the WMLP Debtors, as sellers, in the form of Exhibit F to the Joint Sale Motion

(the "Oxford Stalking Horse Agreement") and (2) performance of their respective obligations

under the Oxford Stalking Horse Agreement, including the payment to the Stalking Horse of

the Termination Payment under the circumstances described in Sections 4.4(c), (f) or (g) of

the Oxford Stalking Horse Agreement.

         U.         In particular, the WMLP Debtors agreed to pay the Termination Payment in

connection with an extensive sales process that resulted in the WMLP Debtors receiving a

higher and better offer for the Oxford Assets, which has resulted in the maximization of the

value of the Oxford Assets for the benefit of the WMLP Debtors' estates, their creditors and

other parties in interest.

         V.         The Oxford Stalking Horse Agreement, including the Termination Payment,

was negotiated, proposed and entered into by the WMLP Debtors and the Stalking Horse

without collusion, in good faith and after being negotiated at arm's-length.

         W.         The Termination Payment (1) is an actual and necessary cost of preserving the

WMLP Debtors' estates, (2) is reasonable and appropriate in light of among other things,

the substantial benefits that the WMLP Debtors realized through the Stalking Horse's


                                                   -9-
NAI‐1506300228v7 
       Case 18-35672 Document 1289 Filed in TXSB on 02/05/19 Page 10 of 33



participation in the sale process of the Oxford Assets and (3) was necessary to induce the

Stalking Horse to serve thereas which resulted in the WMLP Debtors receiving a higher and

better offer for the Oxford Assets of sufficient size to pay the Termination Payment.

         X.         Accordingly, the payment of the Termination Payment is in the best interest of

the WMLP Debtors, their respective estates and their creditors. The Stalking Horse has

provided a material benefit to the WMLP Debtors and their creditors by increasing the

likelihood that the best possible price for the Oxford Assets was received.

         Y.         Time is of the Essence. Time is of the essence in consummating the Sale

Transactions. In order to maximize the value of the Debtors' assets, it is essential that the sale

and assignment of the Assets and the Assigned Contracts occur within the time constraints set

forth in the APAs. Specifically, the Sale Transactions must be approved and consummated

promptly in order to preserve the viability of the businesses subject to the Sale Transactions as

going concerns, to maximize the value to the Debtors, their estates, their creditors and all other

parties in interest. Accordingly, there is cause to lift the stays contemplated by Bankruptcy

Rules 6004 and 6006.

                    IT IS THEREFORE, ORDERED, ADJUDGED AND DECREED

THAT:


                    1.     Relief Granted. The relief requested in the Joint Sale Motion is granted

as set forth herein.

                    2.     Objections Overruled. All objections and responses to the Joint Sale

Motion, this Order or the relief granted herein that have not been overruled, withdrawn, waived,

settled or otherwise resolved, are hereby overruled and denied on the merits with prejudice.

                    3.     Notice. Notice of the Joint Sale Motion, including without limitation,

the transactions set forth in the APAs and the assumption and assignment of the Assigned

                                                  - 10 -
NAI‐1506300228v7 
       Case 18-35672 Document 1289 Filed in TXSB on 02/05/19 Page 11 of 33



Contracts, the Auction, the Sale Hearing and the Sale Transactions was fair and reasonable

under the circumstances and complied with sections 102(1), 363 and 365 of the Bankruptcy

Code, Bankruptcy Rules 2002, 6004, 6006, 9006 and 9007 and Rule 5 of and Exhibit C to the

Complex Case Procedures.

                    4.   Approval of Bidding Procedures. The Bidding Procedures utilized by

the Debtors related to the Sale Transactions are hereby approved and ratified and were

appropriate under the circumstances in order to maximize the value obtained from the Sale

Transactions for the benefit of the estates.

                    5.   Approval of Sale Transactions. The APAs and the Sale Transactions

are hereby approved and authorized in all respects, and the Debtors are hereby authorized and

empowered to enter into, and to perform their obligations under, the APAs and to execute and

perform such agreements or documents, and take such other actions as are necessary or

desirable to effectuate the terms of the APAs.

                    6.   Good Faith Buyer. The Buyer is a good faith purchaser of the Assets

and is hereby granted and is entitled to all of the protections provided to a good faith purchaser

under section 363(m) of the Bankruptcy Code. Pursuant to section 363(m) of the Bankruptcy

Code, if any or all of the provisions of this Order are hereafter reversed, modified or vacated by

a subsequent order of the Bankruptcy Court or any other court, such reversal, modification or

vacatur shall not affect the validity and enforceability of any sale, transfer or assignment under

the APAs or obligation or right granted pursuant to the terms of this Order (unless stayed

pending appeal prior to the Closing Date) and notwithstanding any reversal, modification or

vacatur, any sale, transfer or assignment shall be governed in all respects by the original

provisions of this Order or the APAs, as the case may be.




                                                 - 11 -
NAI‐1506300228v7 
       Case 18-35672 Document 1289 Filed in TXSB on 02/05/19 Page 12 of 33



                    7.    Section 363(n) of the Bankruptcy Code. The sale approved by this

Order is not subject to avoidance or any recovery or damages pursuant to section 363(n) of the

Bankruptcy Code.

                    8.    Authorization of Performance by the Debtors.           The Debtors are

authorized to fully perform under, consummate and implement the terms of the APAs together

with any and all additional instruments and documents that may be reasonably necessary or

desirable to implement and effectuate the terms of the APAs, this Order and the Sale

Transactions, including, without limitation, deeds, assignments, stock powers, transfers of

membership interests and other instruments of transfer and to take all further actions as may

reasonably be requested by the Buyer for the purpose of assigning, transferring, granting,

conveying and conferring to the Buyer, or reducing to possession any or all of the Assets,

as may be necessary or appropriate to the performance of the Debtors' obligations as

contemplated by the APAs, without any further corporate action or orders of the Bankruptcy

Court.

                    9.    The Debtors are authorized and empowered to cause to be filed with the

secretary of state of any state or other applicable officials of any applicable governmental units,

any and all certificates, agreements or amendments necessary or appropriate to effectuate the

transactions contemplated by the APAs, any related agreements and this Order, including

amended and restated certificates or articles of incorporation and by-laws or certificates or

articles of amendment and all such other actions, filings or recordings as may be required under

appropriate provisions of the applicable laws of all applicable governmental units or as any of

the officers of the Debtors may determine are necessary or appropriate.

                    10.   Valid Transfer Free and Clear. Effective as of the Closing, the sale

and assignment of the Assets and the Assigned Contracts by the Debtors to the Buyer shall

constitute a legal, valid and effective transfer of the Assets and the Assigned Contracts

                                                - 12 -
NAI‐1506300228v7 
       Case 18-35672 Document 1289 Filed in TXSB on 02/05/19 Page 13 of 33



notwithstanding any requirement for approval or consent by any person, and will vest the Buyer

with all right, title and interest of the Debtors in and to the Assets, free and clear of all liens

other than those assumed under the APAs, pursuant to section 363(f) of the Bankruptcy Code;

provided, however, that Buyer agrees to waive affirmative prosecution of Avoidance Actions

that constitute Purchased Assets (but retains all other rights). The sale and assignment of the

Assets and the assignment of the Assigned Contracts to the Buyer vests the Buyer with all right,

title and interest of the Debtors to the Assets free and clear of any and all Liens, Excluded

Liabilities and other liabilities of any kind or nature whatsoever, whether imposed by

agreement, understanding, law, equity or otherwise, with all such Liens to attach only to the net

proceeds of the sale and assignment of the Assets with the same priority, validity, force and

effect as they now have in or against the Assets. The Joint Sale Motion shall be deemed to

provide sufficient notice as to the sale and assignment of the Assets free and clear of all Liens

and Excluded Liabilities in accordance with the Bankruptcy Code, Bankruptcy Rules and

Complex Case Procedures; provided, however, that nothing in the Joint Sale Motion, this Order,

or the APAs shall be deemed to release any environmental covenants recorded on properties

purchased by the Buyer and recorded in accordance with Ohio Revised Code section 5301. The

recorded environmental covenants shall not be released. Following the Closing, no holder of

any Lien on the Assets may interfere with the Buyer's use and enjoyment of the Assets based on

or related to such Lien or any actions that the Debtors may take in their chapter 11 cases.

                    11.   The term "Liens" shall include, among other things, any claim, interest,

lien, or encumbrance described in the definition of "Excluded Liabilities" and, without

limitation: all liens, claims (as defined in section 101(5) of the Bankruptcy Code),

encumbrances, obligations, liabilities, contractual commitments, or interests of any kind or

nature in respect of the Debtors or any property of the Debtors, including, without limitation,

the following: (a) any labor agreements; (b) all mortgages, deeds of trust, and security interests;

(c) any pension, welfare, compensation, or other employee benefit plans, agreements, practices,

                                                 - 13 -
NAI‐1506300228v7 
       Case 18-35672 Document 1289 Filed in TXSB on 02/05/19 Page 14 of 33



and programs, including, without limitations, any pension plan of any Debtor; (d) any other

employee, workers' compensation, occupational disease, or unemployment or temporary

disability related claim, including, without limitation, claims that might otherwise arise under or

pursuant to (i) the Employee Retirement Income Security Act of 1974, as amended (ii) the Fair

Labor Standards Act, (iii) Title VII of the Civil Rights Act of 1964, (iv) the Federal

Rehabilitation Act of 1973, (v) the National Labor Relations Act, (vi) the Worker Adjustment

and Retraining Act of 1988, (vii) the Age Discrimination and Employee Act of 1967 and Age

Discrimination in Employment Act, as amended, (viii) the Americans with Disabilities Act of

1990, (ix) the Consolidated Omnibus Budget Reconciliation Act of 1985, (x) state

discrimination laws, (xi) state unemployment compensation laws or any other similar state laws,

or (xii) any other state or federal benefits or claims relating to any employment with any of the

Debtors or any of their respective predecessors; (e) any bulk sales or similar law; (f) any tax

statutes or ordinances, including, without limitation, the Internal Revenue Code of 1986, as

amended; (g) any theories of successor liability, including any theories on product liability

grounds; and (h) any environmental or other liens, claims (as defined in section 101(5) of the

Bankruptcy Code), encumbrances, obligations, liabilities, contractual commitments, or interests

of any kind or nature arising from existing conditions on or prior to the Closing (including,

without limitation, the presence of hazardous, toxic, polluting or contaminating substances or

waste) that may be asserted on any basis, including, without limitation, under the

Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C. §§ 9601,

et seq., or other state statute.

                    12.   Notwithstanding anything to the contrary in this Order, to the extent

permitted by applicable non-bankruptcy law, nothing in this Order or the APAs releases,

nullifies, precludes or enjoins the enforcement of any liability of the Buyer to a governmental

entity on account of the Buyer's prior ownership or operation of the Assets.



                                                - 14 -
NAI‐1506300228v7 
       Case 18-35672 Document 1289 Filed in TXSB on 02/05/19 Page 15 of 33



                    13.   The provisions of this Order authorizing the sale and assignment of the

Assets free and clear of Liens and the Excluded Liabilities, shall be self-executing, and neither

the Debtors nor the Buyer shall be required to execute or file releases, termination statements,

assignments, consents or other instruments in order to effectuate, consummate and implement

the provisions of this Order.

                    14.   The Debtors Shall Not Retain Liability for Assigned Contracts and

Assumed Liabilities. Notwithstanding anything to the contrary in this Order, the APAs or

otherwise, effective on the Closing, (a) the assumption of the Assigned Contracts and the

Assumed Liabilities by the Buyer constitutes a legal, valid, effective, complete and absolute

sale, conveyance and transfer from the Sellers to the Buyer of any and all liabilities relating to,

in connection with or arising under the Assigned Contracts and Assumed Liabilities and

(b) the Debtors and, except with respect to any governmental unit, their non-Debtor affiliates

shall have no liability to Buyer, any governmental agency, surety or any other person for any

liabilities with respect to the Assigned Contracts and such Assumed Liabilities (which shall, for

the avoidance of doubt, include, among other things, all Assumed Liabilities arising under or

relating to (x) any Environmental Laws and (y) the Transferred Permits/Licenses, including

such liabilities thereunder arising out of or relating to all Reclamation and post-mining

Assumed Liabilities of the Business and the Assets). Notwithstanding anything to the contrary

in the APAs, the term "Environmental Law" in both of the APAs shall mean "any Law relating

to (i) the pollution, protection or restoration of the environment, (ii) any spill, emission, release

or disposal into the environment of, or human exposure to, any pollutant, contaminant or

chemical or any toxic, radioactive, ignitable, corrosive, reactive or otherwise hazardous

substance, waste or material, or (iii) acid mine drainage, including, without limitation, the

Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C. §§ 9601,

et seq.; Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901, et seq.; the Clean Air

Act, 42 U.S.C. §§ 7401, et seq.; the Federal Water Pollution Control Act, 33 U.S.C. §§ 1251, et

                                                - 15 -
NAI‐1506300228v7 
       Case 18-35672 Document 1289 Filed in TXSB on 02/05/19 Page 16 of 33



seq.; the Toxic Substances Control Act, 15 U.S.C. §§ 2601, et seq.; the Emergency Planning

and Community Right to Know Act, 42 U.S.C. §§ 11001, et seq.; the Safe Drinking Water Act,

42 U.S.C. §§ 300f, et seq.; the Oil Pollution Act of 1990, 33 U.S.C. §§ 2701, et seq.; the

Occupational Safety and Health Act, 29 U.S.C. §§ 651, et seq.; and the Surface, Mining,

Control and Reclamation Act, 30 U.S.C. §§ 1201, et seq., any applicable tribal, state or local

law counterparts, as the same may be reauthorized or amended from time to time."

                    15.   Further, it is the Parties' express intention that the Sale Transactions be,

and be treated for all purposes, as an absolute sale, conveyance and transfer of all Liabilities

relating to, in connection with or arising under the Assigned Contracts and Assumed Liabilities.

                    16.   Direction to Creditors. On the Closing Date, each of the Debtors'

creditors is authorized and directed to execute such documents and take all other actions as may

be reasonably necessary to release its Liens in the Assets, if any, as such Liens may otherwise

exist. If any person or entity that has filed financing statements, mortgages, mechanics liens,

lis pendens or other documents, instruments, notices or agreements evidencing any Lien against

or in the Assets shall not have delivered to the Debtors before the Closing, in proper form for

filing and executed by the appropriate parties, termination statements, releases or instruments of

satisfaction that the person or entity has with respect to the Assets, then with regard to the

Assets, (a) the Debtors and/or the Buyer are authorized to execute and file such termination

statements, releases, instruments of satisfaction or other documents on behalf of the person or

entity with respect to the Assets and (b) the Debtors and/or Buyer are authorized to file, register

or otherwise record a certified copy of this Order which, once filed, registered or otherwise

recorded, shall constitute conclusive evidence of the release of all Liens against the Assets.

This Order is deemed to be in recordable form sufficient to be placed in the filing or recording

system of each and every federal, state, local, tribal or foreign government agency, department

or office.



                                                  - 16 -
NAI‐1506300228v7 
       Case 18-35672 Document 1289 Filed in TXSB on 02/05/19 Page 17 of 33



                    17.   Direction to Government Agencies. Subject to paragraph 22, each and

every filing agent, filing officer, title agent, recording agency, governmental department,

secretary of state, federal, state and local official, and any other persons and entities who may

be required by operation of law, the duties of their office or contract, to accept, file, register or

otherwise record or release any documents or instruments or who may be required to report or

insure any title in or to the Assets, is hereby authorized and directed to accept any and all

documents and instruments necessary and appropriate to consummate the transactions

contemplated by the APAs and this Order. All such entities described above in this paragraph

are authorized and specifically directed to strike all recorded Liens against the Assets from their

records.

                    18.   Direction to Surrender Possession and Control.            All persons or

entities, presently or on or after the Closing Date, in possession or control of some or all of the

Assets are directed to surrender possession and control of the Assets to the Buyer on the

Closing Date or at such time thereafter as the Buyer may request.

                    19.   Licenses and Permits. Subject to paragraph 22, to the extent provided

in the APAs and if available under applicable law, the Buyer may, as of the Closing Date,

operate on an interim basis under any license, permit, registration and any other governmental

authorization or approval of the Debtors with respect to the Assets and the Assigned Contracts.

To the extent any license or permit necessary for the operation of the business is determined not

to be an executory contract assumable and assignable under section 365 of the Bankruptcy

Code, the Buyer shall apply for and obtain any necessary license or permit promptly after the

Closing Date, and such licenses or permits of the Debtors shall remain in place for the Buyer's

benefit until new licenses and permits are obtained. Nothing in this paragraph 19 shall impair

the police or regulatory authority of any governmental unit set forth in paragraph 22; provided,

however, that Buyer may operate the applicable Assets on an interim basis until permits are

transferred if in compliance with applicable law.

                                                - 17 -
NAI‐1506300228v7 
       Case 18-35672 Document 1289 Filed in TXSB on 02/05/19 Page 18 of 33



                    20.   To the extent provided by section 525 of the Bankruptcy Code,

no governmental unit may revoke or suspend any permit or license relating to the operation of

the Assets sold, transferred or conveyed to the Buyer on account of the filing or pendency of

these chapter 11 cases or the consummation of the transactions contemplated by the APAs.

                    21.   No Successor Liability. The Buyer and its affiliates and their respective

predecessors, successors, assigns, members, partners, officers, directors, principals and

shareholders (or equivalent) are not and shall not be (a) deemed a "successor" in any respect to

the Debtors or their estates as a result of the consummation of the Sale Transactions

contemplated by the APAs or any other event occurring in the chapter 11 cases under any

theory of law or equity, (b) deemed to have, de facto or otherwise, merged or consolidated with

or into the Debtors or their estates, (c) deemed to have a common identity with the Debtors,

(d) deemed to have a continuity of enterprise with the Debtors or (e) deemed to be a

continuation or substantial continuation of the Debtors or any enterprise of the Debtors.

The Buyer shall not assume, nor be deemed to assume or in any way be responsible for any

liability or obligation of any of the Debtors and/or their estates including, but not limited to,

any Excluded Liabilities, any bulk sales law, successor liability, liability or responsibility for

any claim against the Debtors or against an insider of the Debtors, or similar liability except as

may otherwise expressly provided in the APAs, and the Joint Sale Motion contains sufficient

notice of such limitation in accordance with applicable law. Except for the Assumed Liabilities,

the transfer of the Assets and the Assigned Contracts to the Buyer under the APAs shall not

result in (a) the Buyer and its affiliates and their respective predecessors, successors, assigns,

members, partners, officers, directors, principals and shareholders (or equivalent) or the Assets,

having any liability or responsibility for any claim against the Debtors or against an insider of

the Debtors (including, without limitation, Excluded Liabilities), (b) the Buyer and its affiliates

and their respective predecessors, successors, assigns, members, partners, officers, directors,

principals and shareholders (or equivalent) or the Assets, having any liability whatsoever with

                                                 - 18 -
NAI‐1506300228v7 
       Case 18-35672 Document 1289 Filed in TXSB on 02/05/19 Page 19 of 33



respect to or be required to satisfy in any manner, whether at law or in equity, whether by

payment, setoff or otherwise, directly or indirectly, any Liens or Excluded Liability or

(c) the Buyer and its affiliates and their respective predecessors, successors, assigns, members,

partners, officers, directors, principals and shareholders (or equivalent) or the Assets, having

any liability or responsibility to the Debtors or any other person or entity except as is expressly

set forth in the APAs.

                    22.   Notwithstanding anything to the contrary in this Order, including but not

limited to paragraphs 11, 17 and 19 hereof, nothing in this Order or the APAs releases, nullifies,

precludes, or enjoins the enforcement of any police or regulatory liability to a governmental unit

that any entity would be subject to as the owner or operator of property after the date of entry of

this Order; provided, however, that nothing herein shall subject the Buyer to any liability to a

governmental unit for penalties for days of violation prior to closing, response costs incurred by

a governmental unit prior to closing, or any liability relating to offsite disposal that occurred

prior to closing. In addition, nothing in this Order or the APAs authorizes the transfer or

assignment of any governmental license, permit, registration, authorization, or approval, or the

discontinuation of any obligation thereunder, without compliance with all applicable legal

requirements under police or regulatory law.

                    23.   Certain commercial surety companies (collectively, the "Sureties" and

each, individually, a "Surety") – including, ACE American Insurance Company, Westchester

Fire Insurance Company, First Surety Corporation, Lexon Insurance Company, Argo Surety,

Evergreen National Indemnity Company and Travelers Casualty and Surety Company of

America – have issued commercial surety bonds on behalf of the Oxford Sellers and their

affiliates and Buckingham Sellers and their affiliates (collectively, the "Existing Surety Bonds"

and, each individually, an "Existing Surety Bond"). These Existing Surety Bonds are issued

                                                 - 19 -
NAI‐1506300228v7 
       Case 18-35672 Document 1289 Filed in TXSB on 02/05/19 Page 20 of 33



pursuant to certain existing indemnity agreements and/or related agreements (including coal

reclamation bond agreements) by and between the Sureties, on the one hand, and the Oxford

Sellers and their affiliates and Buckingham Sellers and their affiliates (as applicable) on the

other hand (collectively, the "Existing Indemnity Agreements" and, each, an "Existing

Indemnity Agreement").

                    24.   If the Closing Date of the Sale Transactions occur prior to (i) the Buyer's

procurement of new operating permits, either replaced or transferred (the "Replacement

Permits") with respect to the Assets, (ii) the execution of new indemnity agreements by and

between the Sureties, on the one hand, and the Buyer, on the other hand (the "Replacement

Indemnity Agreements"), and (iii) the replacement of all Existing Surety Bonds with new surety

bonds (collectively, the "Replacement Surety Bonds"), the Oxford Sellers or the Buckingham

Sellers (as applicable) will consult with the relevant Sureties with respect to entering into an

agreement (an "Interim Agreement"), subject to regulatory authority approval, that would,

among other provisions acceptable to the Sureties in the Sureties, the applicable Debtors,

and the Buyer's respective sole discretion, allow the Buyer to operate the Assets under the

Oxford Sellers' and the Buckingham Sellers' existing mining permits (collectively, the "Existing

Permits"), Existing Indemnity Agreements and Existing Surety Bonds until the Buyer obtains

Replacement Permits, Replacement Indemnity Agreements and Replacement Bonds.

An Interim Agreement may require, among other provisions applicable to the Sureties in the

Sureties, the applicable Debtors and the Buyer's respective sole discretion, that the Buyer

(a) assumes all obligations under the Existing Permits, Existing Indemnity Agreements and the

Existing Surety Bonds for the mining and other activities the Buyer conducts during the term of

the Interim Agreement and (b) indemnifies the Oxford Sellers and/or the Buckingham Sellers


                                                  - 20 -
NAI‐1506300228v7 
       Case 18-35672 Document 1289 Filed in TXSB on 02/05/19 Page 21 of 33



(as applicable) and their respective affiliates and the Sureties from and against any and all

claims, liability, loss or default that occur during the term of the Interim Agreement.

                    25.   With regard to each Surety, upon the (a) issuance of the Replacement

Permits, (b) execution of the Replacement Indemnity Agreements (if applicable),

(c) termination and/or release of all Existing Surety Bonds, (d) satisfaction of all obligations

under the Existing Indemnity Agreements, including, without limitation, the payment and/or

reimbursement of all premiums, fees and expenses, including reasonable attorneys' fees,

(x) the applicable Surety shall release the collateral (if any) securing such Existing Surety Bonds

(the "Surety Collateral") or the proceeds of such Surety Collateral, and such Surety shall be

irrevocably directed to deliver such Surety Collateral or the proceeds thereof in accordance with

the APAs to (i) the Surety providing Replacement Surety Bonds for the Existing Surety Bonds

issued by such Surety, in the case of the Surety Collateral or proceeds thereof associated with

the Oxford Sellers and (ii) Buckingham Coal Company, LLC in the case of the Surety Collateral

or proceeds thereof associated with the Buckingham Seller, in each case as identified in Exhibit

A and (y) the WLB Debtors and WMLP Debtors (including the Oxford Sellers and the

Buckingham Sellers) and their affiliates shall have no further obligations to such Surety under

the Existing Indemnity Agreements with such Surety on account of the Assets or any

obligations related thereto.

                    26.   Nothing in this Order, the APAs or any documents related to any of the

foregoing shall be construed to authorize or permit the Buckingham Sellers' or the Oxford

Sellers' assumption and assignment of any Existing Surety Bond or Existing Indemnity

Agreement or to obligate any Surety to replace any Existing Surety Bond in connection with the

Sale Transactions.


                                                - 21 -
NAI‐1506300228v7 
       Case 18-35672 Document 1289 Filed in TXSB on 02/05/19 Page 22 of 33



                    27.   Nothing herein, in any APA, or any asset purchase agreement shall be

deemed to provide a Surety's consent to the involuntary substitution of any principal under any

Existing Surety Bond or Existing Indemnity Agreement.

                    28.   Except as set forth in an Interim Agreement referenced in paragraph 25

above, the Buyer shall not be (a) liable for any Existing Surety Bonds and/or obligations arising

under the Existing Indemnity Agreements to the extent they relate to any assets that are not

transferred to the Buyer or (b) deemed a substitute principal under any Existing Surety Bond or

an indemnitor under any Existing Indemnity Agreement.

                    29.   Except as otherwise provided in paragraphs 23 through 28 of this Order,

nothing in this Order, the APAs or otherwise shall be deemed to: (a) alter, limit, expand,

modify, release, waive or prejudice any rights, remedies and/or defenses of any Surety or

obligee under any Existing Surety Bond relating to any assets, obligations or liabilities to be

transferred to Buyer, including, without limitation, mining permits, surface and coal leases and

mine-related facilities and other contractual obligations; (b) authorize or permit the assignment

or assumption of any Existing Surety Bonds, any Existing Indemnity Agreements, including

without limitation, any coal bond reclamation agreement, collateral agreement or other

agreements of the WLB Debtors or WMLP Debtors with such Surety or Sureties, (collectively,

the "Surety Agreements"); (c) alter, limit, expand, modify, prejudice, release or waive any rights

of such Sureties or obligees under the Surety Agreements; (d) alter, limit, expand, modify,

prejudice, waive or release any rights of such sureties in any and all collateral of such Surety or

Sureties that secures any and all obligations of the WLB Debtors or the WMLP Debtors under

any Existing Surety Bonds or Existing Indemnity Agreements; or (e) alter, limit, expand,




                                                - 22 -
NAI‐1506300228v7 
       Case 18-35672 Document 1289 Filed in TXSB on 02/05/19 Page 23 of 33



modify, prejudice, waive or release any rights of the Sureties or obligees in connection with any

of the WLB Debtors' or WMLP Debtors' chapter 11 cases.

                    30.   Notwithstanding anything to the contrary in the Joint Sale Motion, the

APAs, this Order or any document related to any of the foregoing, (i) none of the insurance

policies or any related agreements (collectively, the “Chubb Insurance Contracts”) issued by

ACE American Insurance Company, Westchester Surplus Lines Insurance Company,

ACE Property & Casualty Insurance Company, Westchester Fire Insurance Company, Illinois

Union Insurance Company, ACE Insurance Company of Texas, Federal Insurance Company,

Great Northern Insurance Company, Chubb Insurance Company of Canada, and/or their

respective affiliates (collectively, and with each of their successors, “Chubb”) or any rights,

benefits, claims, rights to payments and/or recoveries under the Chubb Insurance Contracts,

shall be included among the Assigned Contracts or the Assets; and (ii) nothing shall alter,

modify or otherwise amend the terms or conditions of the Chubb Insurance Contracts, and any

proceeds due under the Chubb Insurance Contracts shall be paid only to the applicable Debtors

(as opposed to the Buyer) or other insured or claimant thereunder; provided, however, that to

the extent any claim arises under the Chubb Insurance Contracts with respect to any Assets, the

Debtors or other insured or claimant thereunder may pursue such claims in accordance with the

terms of the Chubb Insurance Contracts, and, if applicable, turn over to the Buyer any proceeds

in accordance with the terms of the APAs; provided further, however, that, Chubb Insurance

Contract policy number M00982556 issued by ACE Property & Casualty Insurance Company

for the period of July 1, 2018, to July 1, 2019 (the "Umbrella Policy"), shall be modified such

that the Umbrella Policy shall no longer provide any insurance coverage with respect to any of

the Assets as of the Closing Date, and the automatic stay imposed by section 362(a) of the


                                                - 23 -
NAI‐1506300228v7 
       Case 18-35672 Document 1289 Filed in TXSB on 02/05/19 Page 24 of 33



Bankruptcy Code, to the extent applicable, is lifted to effectuate such modification in a form

agreed-upon by ACE Property & Casualty Insurance Company and the Debtors.

                    31.   No Bulk Sales; No Brokers. No bulk sales law or any similar law of any

state or other jurisdiction shall apply in any way to the Sale Transactions. No brokers were

involved in consummating the Sale Transactions, and no brokers' commissions are due to any

person or entity in connection with the Sale Transactions. The Buyer is not and will not become

obligated to pay any fee or commission or like payment to any broker, finder or financial

advisor as a result of the consummation of the Sale Transactions based upon any arrangement

made by or on behalf of the Debtors.

                    32.   Assumption and Assignment of Assigned Contracts.                Under

sections 105(a), 363 and 365 of the Bankruptcy Code, and subject to and conditioned upon the

closing of the Sale Transactions, the Debtors' assumption and assignment of the Assigned

Contracts to the Buyer free and clear of all Liens and Excluded Liabilities pursuant to the terms

set forth in the APAs, as modified by the terms of any amendments reached directly by the

Buyer with the respective counterparty, is hereby approved, and the requirements of

sections 365(b)(1) and 365(f)(2) (including to the extent, if any, modified by section 365(b)(3))

of the Bankruptcy Code with respect thereto are hereby deemed satisfied. Other than as set

forth in paragraph 33 hereof, each counterparty to the Assigned Contracts is hereby forever

barred, estopped and permanently enjoined from raising or asserting against the Debtors or the

Buyer, or the property of any of them, any assignment fee, default, breach, claim, pecuniary

loss, liability or obligation (whether legal or equitable, secured or unsecured, matured or

unmatured, contingent or noncontingent, known or unknown, liquidated or unliquidated senior




                                                - 24 -
NAI‐1506300228v7 
       Case 18-35672 Document 1289 Filed in TXSB on 02/05/19 Page 25 of 33



or subordinate) arising under or out of, in connection with, or in any way related to the Assigned

Contracts existing as of the Closing Date or arising by reason of the Closing.

                     33.   Cure Costs. All defaults or other obligations shall be deemed cured by

the payment or other satisfaction of the cure amounts, if any, associated with the Assigned

Contracts (the "Cure Costs"). Payment of the Cure Costs pursuant to the APAs is hereby

authorized.         To the extent any objections to proposed cure amounts were filed (a "Cure

Objection"), there will be a separate hearing to resolve such Cure Objections, if any such

objection has not been resolved as of the date hereof. To the extent the closing of the Sale

Transactions has occurred prior to the resolution of any outstanding Cure Objections,

the applicable Assigned Contracts will be conditionally assumed and assigned as of the date of

the closing of the Sale Transactions, subject to the consent of the Buyer, pending a resolution of

the objection after notice and a hearing. If a Cure Objection is not resolved to the satisfaction of

the Buyer, the Buyer may determine that such Assigned Contract should be rejected and not

assigned, in which case the Buyer will not be responsible for any Cure Costs in respect of such

contract. Consistent with the APAs, until the Closing of the Sale Transactions, the Buyer may

add or remove any contract or lease from the schedule of Assigned Contracts under each APA

for any reason.

                     34.   Adequate Assurance. All objections relating to adequate assurance of

future performance of the Buyer (an "Adequate Assurance Objection") have been overruled,

resolved or withdrawn. The Buyer has provided adequate assurance of its future performance

under the relevant Assigned Contracts within the meaning of sections 365(b)(1)(C) and

365(f)(2)(B) of the Bankruptcy Code (including to the extent, if any, modified by

section 365(b)(3)). All other requirements and conditions (other than the resolution of any


                                                 - 25 -
NAI‐1506300228v7 
       Case 18-35672 Document 1289 Filed in TXSB on 02/05/19 Page 26 of 33



remaining Cure Objections (as set forth in paragraph 33 hereof) under sections 363 and 365 of

the Bankruptcy Code for the assumption by the Debtors and assignment to the Buyer of the

Assigned Contracts have been satisfied.

                    35.   Anti-Assignment Provisions Unenforceable. No sections or provisions

of the Assigned Contracts that purport to (a) prohibit, restrict or condition the Debtors'

assignment of the Assigned Contracts, including, but not limited to, the conditioning of such

assignment on the consent of the nondebtor party to such Assigned Contracts, (b) authorize the

termination, cancellation or modification of the Assigned Contracts based on the filing of a

bankruptcy case, the financial condition of the Debtors or similar circumstances, (c) declare a

breach or default as a result of a change in control in respect of the Debtors, or (d) provide for

additional payments, penalties, conditions, renewals, extensions, charges or other financial

accommodations in favor of the nondebtor third party to the Assigned Contracts, or

modification of any term or condition upon the assignment of an Assigned Contract or the

occurrence of the conditions set forth in subsection (b) above, shall have any force or effect,

and such provisions constitute unenforceable anti-assignment provisions under section 365(f)

and/or are otherwise unenforceable under section 365(e) of the Bankruptcy Code. The entry of

this Order constitutes the consent of the nondebtor parties to the Assigned Contracts to the

assumption and assignment of the Assigned Contracts. Each of the Assigned Contracts shall

remain in full force and effect, without existing default(s), subject only to payment by the Buyer

of the Cure Cost, if any, payable with respect to such Assigned Contract.

                    36.   No Fees for Assumption and Assignment.         There shall be no rent

accelerations, assignment fees, increases or any other fees charged to the Buyer, its successors




                                               - 26 -
NAI‐1506300228v7 
       Case 18-35672 Document 1289 Filed in TXSB on 02/05/19 Page 27 of 33



or assigns or the Debtors as a result of the assumption and assignment of the Assigned

Contracts.

                    37.   Notice of Assumption and Assignment. The Debtors have served all of

the nondebtor counterparties to the Assigned Contracts identified on the lists the Debtors have

filed with the Bankruptcy Court, by overnight mail, an Assumption/Assignment Notice that

included (a) the title of the Assigned Contract, (b) the name of the counterparty to the Assigned

Contract, (c) any applicable Cure Costs, and (d) the deadline by which any such Assigned

Contract counterparty must file an objection ("Objection") to the proposed assumption and

assignment. No other or further notice is required.

                    38.   Objections to Assumption and Assignment. Except as provided herein,

all Objections have been overruled, withdrawn, waived, settled or otherwise resolved.

Any Objections as to applicable Cure Costs that have not been resolved by the parties may be

heard at a later date as set by the Bankruptcy Court. The pendency of a dispute relating to a

particular Assigned Contract shall not prevent or delay the assumption and assignment of any

other Assigned Contract or the Closing.

                    39.   Any nondebtor counterparty to the Assigned Contract designated to be

assumed and assigned to the Buyer who has not filed an Objection by the deadline as set forth in

the Assumption/Assignment Notice shall hereafter be barred from objecting or asserting

monetary or non-monetary defaults with respect to any such Assigned Contract, and such

Assigned Contract shall be deemed assumed by the Debtors and assigned to the Buyer on the

Closing Date.

                    40.   Direction to Counterparties of Assigned Contracts. All counterparties

to the Assigned Contracts shall cooperate and expeditiously execute and deliver, upon the


                                                - 27 -
NAI‐1506300228v7 
       Case 18-35672 Document 1289 Filed in TXSB on 02/05/19 Page 28 of 33



reasonable requests of the Buyer, and shall not charge the Buyer for, any instruments,

applications, consents or other documents that may be required or requested by any public or

quasi-public authority or other party or entity to effectuate the applicable transfers in connection

with the Sale Transactions.

                    41.   Payment of the Termination Payment. For the reasons set forth in this

Order, the Termination Payment as set forth in the Oxford Stalking Horse Agreement is hereby

approved. This Order approves a "Competing Transaction" as described in Section 4.4(f) and

(g) of the Oxford Stalking Horse Agreement, and, accordingly, the WMLP Debtors are

authorized and directed to pay the Termination Payment, in cash, as provided under the terms of

the Oxford Stalking Horse Agreement, without need for any further motion, application, notice,

approval or order of the Bankruptcy Court.

                    42.   Return of Deposit Amount. Because the Stalking Horse was not the

Successful Bidder, pursuant to the Bidding Procedures, the Stalking Horse is entitled to the

return of the deposit amount (the "Stalking Horse Deposit Amounts") held by (a) the WMLP

Debtors pursuant to Section 3.2 of the Oxford Stalking Horse Agreement and (b) the WLB

Debtors pursuant to Section 3.2 of the Asset Purchase Agreement by and among Bayou Coal

Partners, LLC, as buyer, with Merida Natural Resources, LLC, as guarantor (collectively, with

the Stalking Horse, the "Original Stalking Horses"), and the Buckingham Sellers, as seller,

dated as of February 22, 2019 (together, with the Oxford Stalking Horse Agreement,

the "Stalking Horse Agreements"). Accordingly, WMLP and Buckingham Coal Company,

LLC, are authorized and directed to return the respective Stalking Horse Deposit Amounts to

the Original Stalking Horses under each of the Stalking Horse Agreements pursuant to the terms

provided therein without any further order of the Bankruptcy Court.


                                                - 28 -
NAI‐1506300228v7 
       Case 18-35672 Document 1289 Filed in TXSB on 02/05/19 Page 29 of 33



                    43.   Amendments. Subject to the terms of the APAs, the APAs and any

related agreements may be waived, modified, amended or supplemented by agreement of the

Debtors and the Buyer, without further action or order of the Bankruptcy Court; provided,

however, that any such waiver, modification, amendment or supplement does not have a

material and adverse effect on the Debtors and their estates. The Debtors and the Buyer are

expressly authorized, without further order of the Bankruptcy Court, to execute an amendment

to the APAs to provide for the Closing to occur on one or more Closing Dates. Any material

modification, amendment or supplement to the APAs that has an adverse effect on the Debtors

and their estates must be approved by order of the Bankruptcy Court following a motion on

notice to all interested parties.

                    44.   Failure to Specify Provisions. The failure specifically to include any

particular provisions of the APAs (including any amendments thereof authorized hereby) or any

related agreements in this Order shall not diminish or impair the effectiveness of such provision,

it being the intent of the Bankruptcy Court, the Debtors and the Buyer that the APAs and any

related agreements are authorized and approved in their entirety with such amendments thereto

as may be made by the parties in accordance with this Order. Likewise, all of the provisions of

this Order are nonseverable and mutually dependent.

                    45.   Binding Order. This Order and the APAs shall be binding upon and

govern the acts of all persons and entities, including without limitation, the Debtors and the

Buyer, their respective successors and permitted assigns, including, without limitation,

any chapter 11 trustee hereinafter appointed for the Debtors' estates or any trustee appointed in a

chapter 7 case if any of the Debtors' cases are converted from chapter 11, all creditors of any

Debtor (whether known or unknown), all nondebtor parties to any Assigned Contracts, filing


                                                - 29 -
NAI‐1506300228v7 
       Case 18-35672 Document 1289 Filed in TXSB on 02/05/19 Page 30 of 33



agents, filing officers, title agents, recording agencies, governmental departments, secretaries of

state, federal, state and local officials and all other persons and entities who may be required by

operation of law, the duties of their office or contract, to accept, file, register or otherwise record

or release any documents or instruments or who may be required to report or insure any title in

or to the Assets. The APAs and Sale Transactions shall not be subject to rejection or avoidance

under any circumstances. This Order and the APAs shall inure to the benefit of the Debtors,

their estates, their creditors, the Buyer and its respective successors and assigns.

                    46.   Allocation of Consideration. Except as provided in the APAs, all rights

of the respective Debtors' estates with respect to the allocation of consideration received from

the Buyer in connection with the Sale Transactions (including, without limitation, the value of

the assumption of the Assumed Liabilities) are expressly reserved for later determination by the

Bankruptcy Court and, to the extent consideration is received by any Debtor that is determined

to be allocable to another Debtor, the recipient Debtor shall be liable to such other Debtor for a

claim with the status of an expense of administration in the case of the recipient Debtor under

section 503(b) of the Bankruptcy Code.

                    47.   No Stay of Order.      This Order constitutes a final order within the

meaning of 28 U.S.C. § 158(a). Notwithstanding Bankruptcy Rules 6004 and 6006, this Order

shall be effective and enforceable immediately upon entry and its provisions shall be self-

executing. Time is of the essence in closing the Sale Transactions referenced herein, and the

Debtors and the Buyer intend to close the Sale Transactions as soon as practicable. Any party

objecting to this Order must exercise due diligence in filing an appeal, pursuing a stay and

obtaining a stay prior to the Closing or risk its appeal being foreclosed as moot.




                                                 - 30 -
NAI‐1506300228v7 
       Case 18-35672 Document 1289 Filed in TXSB on 02/05/19 Page 31 of 33



                    48.   Lift of Automatic Stay. The automatic stay pursuant to section 362 of

the Bankruptcy Code is hereby lifted with respect to the Debtors to the extent necessary, without

further order of the Bankruptcy Court, to allow the Buyer to deliver any notice provided for in

the APAs and allow the Buyer to take any and all actions permitted under the APAs, in each

case in accordance with the terms and conditions thereof.

                    49.   Retention of Jurisdiction.      The Bankruptcy Court shall retain

jurisdiction to (a) interpret, implement and enforce the terms and provisions of this Order and

the APAs, including all amendments thereto and any waivers and consents thereunder and each

of the agreements executed in connection therewith, in all respects, and (b) to decide any

disputes concerning this Order and the APAs, or the rights and duties of the parties hereunder or

thereunder or any issues relating to the APAs and this Order including, but not limited to,

the interpretation of the terms, conditions and provisions hereof and thereof, the status, nature

and extent of the Assets and any Assigned Contracts and all issues and disputes arising in

connection with the relief authorized herein, inclusive of those concerning (x) the transfer of the

assets free and clear of all Liens and (y) the absolute conveyance of the Assumed Liabilities and

Assigned Contracts.

                    50.   Further Assurances. From time to time, as and when requested by any

party, each party shall execute and deliver, or cause to be executed and delivered, all such

documents and instruments and shall take, or cause to be taken, all such further or other actions

as such other party may reasonably deem necessary or desirable to consummate the Sale

Transactions, including such actions as may be necessary to (a) vest in the Buyer its right, title

and interest, free and clear of all Liens and Excluded Liabilities, in and to the Assets and the




                                                - 31 -
NAI‐1506300228v7 
           Case 18-35672 Document 1289 Filed in TXSB on 02/05/19 Page 32 of 33



    Assigned Contracts, and (b) perfect, confirm or record the vesting of such Assets and Assigned

    Contracts in the Buyer, free and clear of all Liens and Excluded Liabilities.

                        51.    Governing Terms. To the extent this Order is inconsistent with any

    prior order or pleading in these chapter 11 cases, the terms of this Order shall govern. To the

    extent there is any inconsistency between the terms of this Order and the terms of the applicable

    APA (including all ancillary documents executed in connection therewith and any amendments

    thereto authorized hereby), the terms of the applicable APA, as amended, and such documents

    shall govern.

                        52.    Notwithstanding anything to the contrary in the Oxford APA,

    Section 2.3(d) thereof shall be deleted and replaced with the following: "all Liabilities of

    Sellers arising out of or relating to (i) the Transferred Permits/Licenses, including such

    Liabilities thereunder arising out of or relating to all Reclamation and post-mining Liabilities of

    the Business or the Purchased Assets and such Liabilities thereunder arising with respect to the

    Interim Period, (ii) any mine operation or safety compliance matters related to the condition of

    the Purchased Assets or the mining areas of the Business, but excluding any Excluded

    Pre-Closing Fines, (iii) the Purchased Assets' or the Business's compliance with Environmental

    Laws and Mine and Mining Safety Laws, and (iv) any conditions arising from a spill, emission,

    release or disposal into the environment of, or human exposure to, hazardous materials resulting

    from the operation of the Business or Purchased Assets."                **




    Dated: ________________, 2019
         Signed: February
           Houston, Texas 05, 2019.
                                                               _______________________________________
                                                                ____________________________________
                                                               DAVID  R. JONES
                                                                DAVID R.
                                                               UNITED    JONES BANKRUPTCY JUDGE
                                                                       STATES
                                                                UNITED STATES BANKRUPTCY JUDGE


                                                            - 32 -
    NAI‐1506300228v7 
** Any claim arising out of the closing of the contemplated sale shall be filed within 30 days of such closing.
       Case 18-35672 Document 1289 Filed in TXSB on 02/05/19 Page 33 of 33



                                          EXHIBIT A

                                        Surety Collateral

The below surety collateral for Buckingham shall be delivered to Buckingham Coal Company,
LLC or its designee in accordance with paragraph 25 of this Order:


Bank Account Number            Applicable Surety                 Amount as of 12/31/2018
                                                                 (amounts may be different at
                                                                 Closing)
Wells Fargo/Wellington         First Surety                      $75,496.85
Account Ending 4579


The below surety collateral for Oxford shall be delivered to the Buyer or its designee in
accordance with paragraph 25 of this Order:


  Bank Account Number             Applicable Surety                 Amount as of 12/31/2018
                                                                    (amounts may be different at
                                                                    Closing)
  Wells Fargo/Wellington          First Surety                      $2,700,000
  Account Ending 9315
  BNY Mellon Capital Markets,     Lexon                             $2,939,928.69
  LLC Account Ending 8335




NAI‐1506300228v7  
